4. Human rights in the world 2009 and EU policy on the matter (
(IT) Madam President, what some fellow Members are trying to suggest - since it is Thursday and this is the last vote - is that if you just say 'approved' or 'rejected', that will be fine. There is no need to say '452 voted; 53 against; 22 in favour; and so on and so forth'.
Madam President, it is a factual issue. We simply wish to remove the words 'in Croatia'. I do not believe it is controversial with the other groups.
(DE) Madam President, because it is not yet indicated in our voting list, I just wanted to point out that the second part of this motion and the next each have a free vote. Thank you.
Madam President, there are two additions to the text. After 'list of individuals responsible for', insert 'severe'. Then amend the next phrase to read: 'human rights violations such as torture, censorship, rape and extra-judicial executions in Iran'.
rapporteur. - Madam President, we have an oral amendment to Amendment 7. The text will read as follows: 'Urges the Commission to draw up a list of individuals responsible for severe human rights violations, such as torture, censorship, rape and extra-judicial executions, in Iran, particularly after the 2009 elections, and to consider imposing sanctions on them in the form of asset freezes and travel bans'.
rapporteur. - Madam President, as there are some positive developments in Russia, we would like to amend the sentence which starts with: 'regrets that so far, all Strategy-31 demonstrations have been refused permission by the authorities'. The proposal is to replace the words 'so far' by 'except for the very last one on 31 October 2010'.